ORDER
PER CURIAM.
Defendant Nathan Conley appeals from the judgment of the trial court in favor of Plaintiff, finding Defendant to be 100 percent at fault in an automobile accident with Plaintiffs daughter and awarding Plaintiff property damages of $3,500. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or apply the law. Crawford v. Detr-ing, 965 S.W.2d 188, 189 (Mo.App. E.D. 1998).
An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the *698use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).1

. Plaintiffs request for sanctions pursuant to Rule 84.19 is denied.